FUND SERVICES AGREEMENT

between

TRITON PACIFIC INVESTMENT CORPORATION, INC.

and

GEMINI FUND LOGO [a141975001_v1.jpg]

--------------------------------------------------------------------------------




 

INDEX


 

 

 

 

1.

APPOINTMENT AND DELIVERY OF DOCUMENTS

 

1

 

2.

DUTIES OF GFS

 

2

 

3.

FEES AND EXPENSES

 

2

 

4.

STANDARD OF CARE, INDEMNIFICATION AND RELIANCE

 

4

 

5.

REPRESENTATIONS AND WARRANTIES

 

6

 

6.

CONFIDENTIALITY

 

7

 

7.

PROPRIETARY INFORMATION

 

8

 

8.

ADDITIONAL CLASSES

 

8

 

9.

ASSIGNMENT AND SUBCONTRACTING

 

8

 

10.

EFFECTIVE DATE, TERM AND TERMINATION

 

9

 

11.

MISCELLANEOUS

 

9

Appendix I – Transfer Agency Services
Appendix II –Fees

--------------------------------------------------------------------------------



TRITON PACIFIC INVESTMENT CORPORATION, INC.

FUND SERVICES AGREEMENT

           THIS FUND SERVICES AGREEMENT (this “Agreement”) effective as of the
27th day of May, 2014, by and between TRITON PACIFIC INVESTMENT CORPORATION,
INC., a Maryland corporation having its principal office and place of business
at 10877 Wilshire Boulevard, 12th Floor, Los Angeles, California 90024 (the
“Company”) and GEMINI FUND SERVICES, LLC, a Nebraska limited liability company
having its principal office and place of business at 17605 Wright Street, Omaha,
Nebraska 68130 (“GFS”). This Agreement replaces and supersedes all prior
understandings and agreements between the parties hereto for the services
described below.

          WHEREAS, the Company is an externally managed, closed-end,
non-diversified management investment company that has elected to be treated as
a business development company under the Investment Company Act of 1940, as
amended (“1940 Act”); and

          WHEREAS, the Company is authorized to issue shares of its common stock
(“Shares); and

          WHEREAS, the Company desires that GFS perform the services described
in Appendix I together with those selected services identified in Appendix II
(collectively the “Services”) and GFS is willing to provide those services on
the terms and conditions set forth in this Agreement.

          NOW THEREFORE, in consideration of the promises and mutual covenants
contained herein, the Company and GFS hereby agree as follows:

 

 

 

 

1.

APPOINTMENT AND DELIVERY OF DOCUMENTS

 

 

 

 

 

(a)

The Company hereby appoints GFS to provide the Services to the Company for the
period and on the terms set forth in this Agreement. GFS accepts such
appointment and agrees to furnish the Services in return for the compensation as
provided in Section 3 and Appendix II of this Agreement.

 

 

 

 

 

(b)

In connection therewith the Company has delivered to GFS copies of:

 

 

 

 

 

 

(i)

the Company’s Articles of Incorporation and Bylaws, including all amendments
thereto (collectively, the “Organizational Documents”);

 

 

 

 

 

 

(ii)

the Company’s Registration Statement on Form N-2 and all amendments thereto
filed with the Securities Exchange Commission (“SEC”) pursuant to the Securities
Act of 1933, as amended (the “Securities Act”), and the 1940 Act (the
“Registration Statement”);

 

 

 

 

 

 

(iii)

the Company’s notification of registration under the 1940 Act on Form N-8A as
filed with the SEC;

 

 

 

 

 

 

(iv)

the Company’s Prospectus as currently in effect and as amended or supplemented
(the “Prospectus”);

1

--------------------------------------------------------------------------------




 

 

 

 

 

 

(v)

the Company’s investment advisory agreement;

 

 

 

 

 

 

(vi)

contact information for the Company’s third party service providers, including,
but not limited to, any administrator, custodian, independent auditors, legal
counsel, underwriter, and chief compliance officer; and

 

 

 

 

 

 

(vii)

a copy of all the compliance procedures adopted by the Company, in accordance
with the rules and regulations under the 1940 Act.

 

 

 

 

 

(c)

The Company shall promptly furnish GFS with all amendments of or supplements to
the items listed in Section 1(b) above, and shall deliver to GFS a copy of the
resolution of the Board of Directors of the Company (the “Board”) appointing GFS
and authorizing the execution and delivery of this Agreement.


 

 

 

2.

DUTIES OF GFS

 

 

 

 

GFS’s duties with respect to the Services are detailed in Appendix I to this
Agreement.

 

 

 

 

(a)

In order for GFS to perform the Services, the Company (i) shall cause all of the
Company’s third party service providers to furnish any and all information to
GFS, and assist GFS as may be required and (ii) shall ensure that GFS has access
to all records and documents maintained by the Company or the Company’s third
party service providers as are necessary for GFS to perform the Services.

 

 

 

 

(b)

GFS shall, for all purposes herein, be deemed to be an independent contractor
and shall,unless otherwise expressly provided or authorized, have no authority
to act for or represent the Company in any way or otherwise be deemed an agent
of the Company.

 

 

 

 

(c)

Whenever, in the course of performing its duties under this Agreement, GFS
determines, on the basis of information supplied to GFS by the Company, that a
violation of applicable law has occurred, or that, to its knowledge, a possible
violation of applicable law may have occurred, or with the passage of time could
occur, GFS shall promptly notify the Company’s Chief Compliance Officer and
legal counsel of such violation.


 

 

 

3.

FEES AND EXPENSES

 

 

 

 

(a)

Fees. As compensation for the Services provided by GFS to the Company pursuant
to this Agreement, the Company agrees to pay GFS the fees set forth in Appendix
II attached hereto. Fees will begin to accrue on the later of the date of this
Agreement or the date GFS begins providing Services to the Company.
Notwithstanding the date on which fees begin to accrue, GFS shall not invoice
the Company until the earlier of the date on which the Company breaks escrow on
its initial public offering or the date that is six (6) months after the
Effective Date (as defined in Section 10(a) below). Thereafter, GFS will render,
after the close of each month in which Services have been furnished, a statement
reflecting all of the charges for such month together with any unpaid charges
from prior months. Services provided for partial months shall be subject to pro
ration.

2

--------------------------------------------------------------------------------




 

 

 

 

 

(b)

Expenses. In addition to the fees paid under Section 3(a), the Company agrees to
reimburse GFS for all reasonable out-of-pocket expenses or advances incurred by
GFS to perform the Services as well as for any out-of-pocket expenses incurred
by GFS at the request or with the consent of the Company. For the avoidance of
doubt, and without intending to limit the Company’s reimbursement obligation,
the Company agrees to reimburse GFS for the following expenses to the extent
incurred by GFS in the performance of the Services:

 

 

 

 

 

(i)

Taxes (except to the extent relating the income of GFS);

 

 

(ii)

interest;

 

 

(iii)

brokerage fees and commissions, if any;

 

 

(iv)

fees for directors who are not officers, directors, partners, employees or
holders of five percent (5%) or more of the outstanding voting securities of GFS
or the Company’s investment adviser;

 

 

(v)

SEC fees (including EDGAR filing fees);

 

 

(vi)

state blue sky registration or qualification fees;

 

 

(vii)

advisory fees;

 

 

(viii)

charges of custodians;

 

 

(ix)

transfer and dividend disbursing agents’ fees;

 

 

(x)

insurance premiums;

 

 

(xi)

outside auditing and legal expenses;

 

 

(xii)

costs of maintaining Company existence;

 

 

(xiii)

costs attributable to shareholder services, including, without limitation,
telephone and personnel expenses;

 

 

(xiv)

costs of preparing and printing prospectuses for regulatory purposes;

 

 

(xv)

costs of shareholders’ reports, Company meetings and related expenses; and

 

 

(xvi)

any extraordinary expenses.

 

 

 

 

 

 

For reports, analyses and services requested in writing by the Company and
provided by GFS, not in the ordinary course, GFS shall charge hourly fees as
specified in Appendix II attached hereto. Notwithstanding the foregoing, the
Company shall not be required to reimburse GFS more than $250 for any single
out-of-pocket expense, unless the Company shall have first approved such
out-of-pocket expense in writing.

 

 

 

 

(c)

Fee Changes. On each anniversary date of this Agreement, the base and/or minimum
fees enumerated in Appendix II attached hereto, may be increased by the change
in the Consumer Price Index for the Northeast region (the “CPI”) for the
twelve-month period ending with the month preceding such annual anniversary
date. Any CPI increases not charged in any given year may be included in
prospective CPI fee increases in future years. GFS Agrees to provide the Board
prior written notice of any CPI increase.

 

 

 

 

(d)

Due Date. All fees contemplated under Section 3(a) above and reimbursement for
all expenses contemplated under Section 3(b) above are due and payable within
thirty (30) days of receipt of an invoice provided by GFS. Any fees or
reimbursements due hereunder and not received by its due date may be assessed
interest at the maximum amount permitted by law.

3

--------------------------------------------------------------------------------




 

 

 

 

 

(e)

Books and Records. The accounts, books, records and other documents (the
“Records”) maintained by GFS in connection with the performance of the Services
shall be the property of the Company, and shall be surrendered to the Company,
at the expense of the Company, promptly upon request by the Company in the form
in which such Records have been maintained or preserved, provided that all
service fees and expenses charged by GFS in the performance of its duties
hereunder have been fully paid to the satisfaction of GFS. GFS agrees to
maintain a backup set of the Company’s Records (which back-up set shall be
updated on at least a weekly basis) at a location other than that where the
original Records are stored. GFS shall assist the Company’s independent
auditors, or, upon approval of the Company, any regulatory body, in any
requested review of the Company’s Records. GFS shall preserve the Records, as
they are required to be maintained and preserved under the 1940 Act.

 

 

 

 

 

(f)

Post-Engagement Audit Support Fees. After a de-Conversion, GFS may be called
upon to provide support to the Company’s service providers in connection with
the Company’s annual audit. Services provided by GFS to accommodate any request
by the Company for assistance with the Company’s annual audit following
termination of this Agreement shall be subject to GFS’s standard hourly rates
existing at the time of the request, and the Company agrees to compensate GFS,
at GFS’s standard hourly rates for accommodating any such request.

 

 

 

 

4.

STANDARD OF CARE, INDEMNIFICATION AND RELIANCE

 

 

 

 

 

(a)

Indemnification of GFS. The Company shall indemnify and hold GFS harmless from
and against any and all losses, damages, costs, charges, reasonable attorney or
consultant fees, payments, expenses and liability arising out of or attributable
to the Company’s refusal or failure to comply with the terms of this Agreement,
breach of any representation or warranty made by the Company contained in this
Agreement, or which arise out of the Company’s lack of good faith, gross
negligence or willful misconduct with respect to the Company’s performance under
or in connection with this Agreement.

 

 

 

 

 

(b)

Indemnification of the Company. GFS shall indemnify and hold the Company
harmless from and against any and all losses, damages, costs, charges,
reasonable attorney or consultant fees, payments, expenses and liability arising
out of or attributable to GFS’s refusal or failure to comply with the terms of
this Agreement, breach of any representation or warranty made by GFS contained
in this Agreement or which arise out of GFS’s lack of good faith, gross
negligence, or willful misconduct with respect to GFS’s performance under or in
connection with this Agreement.

 

 

 

 

 

(c)

Reliance. Except to the extent that GFS may be liable pursuant to Section 4(b)
above, the Company shall hold GFS harmless and GFS shall not be liable for any
reasonable action taken or reasonable failure to act in reliance upon, and shall
be entitled to rely upon:

 

 

 

 

 

 

(i)

advice of the Company, its officers, independent auditors or counsel to the
Company;

4

--------------------------------------------------------------------------------




 

 

 

 

 

 

(ii)

any oral instruction which it receives and which it reasonably believes in good
faith was transmitted by the person or persons authorized by the Board to give
such oral instruction pursuant to the parties standard operating practices;

 

 

 

 

 

 

(iii)

any written instruction or certified copy of any resolution of the Board, and
GFS may rely upon the genuineness of any such document, copy or facsimile
thereof reasonably believed by GFS to have been validly executed;

 

 

 

 

 

 

(iv)

any signature, instruction, request, letter of transmittal, certificate, opinion
of counsel, statement, instrument, report, notice, consent, order, or other
document reasonably believed by GFS to be genuine and to have been signed or
presented by the Company or other proper party or parties;

 

 

 

 

 

 

(v)

any instruction, information, data, records or documents provided to GFS or its
agents or subcontractors furnished (pursuant to procedures mutually agreed to by
GFS and the Company’s service providers) by machine readable input, data entry,
email, facsimile or other similar means authorized by the Company; and

 

 

 

 

 

 

(vi)

any authorization, instruction, approval, item or set of data, or information of
any kind transmitted to GFS in person or by telephone, email, facsimile or other
electronic means, furnished and reasonably believed by GFS to be genuine and to
have been given by the proper person or persons. GFS shall not be held to have
notice of any change of authority of any person, until receipt of written notice
thereof from the Company.

 

 

 

 

 

 

GFS shall not be under any duty or obligation to inquire into the validity or
invalidity or authority or lack of authority of any statement, oral or written
instruction, resolution, signature, request, letter of transmittal, certificate,
opinion of counsel, instrument, report, notice, consent, order, or any other
document or instrument which GFS reasonably believes to be genuine.

 

 

 

 

 

 

At any time, GFS may apply to any officer of the Company for instructions, and
may consult with legal counsel to the Company with respect to any matter arising
in connection with the routine services to be performed by GFS under this
Agreement, and GFS and its agents or subcontractors shall not be liable and
shall be indemnified by the Company for any action taken or omitted by it in
reasonable reliance upon such instructions or upon the advice of such counsel.

 

 

 

 

 

(d)

Errors of Others. GFS shall not be liable for the errors of other service
providers to the Company, except or unless any GFS action or inaction is a
direct cause of the error.

 

 

 

 

 

(e)

Reliance on Electronic Instructions. If the Company has the ability to originate
electronic instructions to GFS in order to (i) effect the transfer or movement
of cash or Shares or (ii) transmit shareholder information or other information,
then in such event GFS shall be entitled to rely on the validity and
authenticity of such instruction without undertaking any further inquiry as long
as such instruction is undertaken in conformity with security procedures
established and agreed upon by GFS and the Company.

5

--------------------------------------------------------------------------------




 

 

 

 

 

(f)

Notification of Claims. In order that the indemnification provisions contained
in this Section shall apply, upon the assertion of a claim for which either
party may be required to indemnify the other, the party seeking indemnification
shall promptly notify the other party of such assertion, and shall keep the
other party advised with respect to all developments concerning such claim. The
party who may be required to indemnify shall have the option to participate with
the party seeking indemnification in the defense of such claim or to defend
against said claim in its own name or in the name of the other party. The party
seeking indemnification shall in no case confess any claim or make any
compromise in any case in which the other party may be required to indemnify it
except with the other party’s prior written consent.

 

 

 

 

 

(g)

Notwithstanding any other provision of this Agreement, GFS’s maximum liability
to the Company arising out of the transactions contemplated hereby, whether
arising in contract, tort (including, without limitation, negligence) or
otherwise, shall not exceed the direct loss to the Company. IN NO EVENT SHALL
GFS OR THE COMPANY BE LIABLE FOR TRADING LOSSES, LOST REVENUES, SPECIAL,
INCIDENTAL, INDIRECT, CONSEQUENTIAL OR EXEMPLARY DAMAGES OR LOST PROFITS,
WHETHER OR NOT SUCH DAMAGES WERE FORESEEABLE OR GFS OR THE COMPANY WAS ADVISED
OF THE POSSIBILITY THEREOF. THE PARTIES ACKNOWLEDGE THAT THE OTHER PARTS OF THIS
AGREEMENT ARE PREMISED UPON THE LIMITATION STATED IN THIS SECTION.

 

 

 

 

5.

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

(a)

Representations of GFS. GFS represents and warrants to the Company that:

 

 

 

 

 

 

(i)

it is a limited liability company duly organized and existing and in good
standing under the laws of the State of Nebraska;

 

 

 

 

 

 

(ii)

it is empowered under applicable laws and by its organizational documents to
enter into this Agreement and perform its duties under this Agreement;

 

 

 

 

 

 

(iii)

it has access to the necessary facilities, equipment, and personnel to perform
its duties and obligations under this Agreement; and

 

 

 

 

 

 

(iv)

it is registered as a transfer agent under Section 17A of the Securities
Exchange Act of 1934, as amended, and shall continue to be registered throughout
the remainder of this Agreement.

 

 

 

 

 

(b)

Representations of the Company. The Company represents and warrants to GFS that:

 

 

 

 

 

 

(i)

it is a corporation duly organized and existing and in good standing under the
laws of the State of Maryland;

 

 

 

 

 

 

(ii)

it is empowered under applicable laws and by its Organizational Documents to
enter into and perform this Agreement;

6

--------------------------------------------------------------------------------




 

 

 

 

 

 

(iii)

all proceedings required by said Organizational Documents have been taken to
authorize it to enter into and perform this Agreement;

 

 

 

 

 

 

(iv)

it will maintain registration as a closed-end management investment company
registered under the 1940 Act and will operate in conformance with the 1940 Act
and all rules and regulations promulgated thereunder during the term of this
Agreement;

 

 

 

 

 

 

(v)

a registration statement under the Securities Act of 1933, as amended, will be
effective and will remain effective, and appropriate state securities law
filings as required, have been or will be made and will continue to be made,
with respect to all Shares of the Company being offered for sale; and

 

 

 

 

 

 

(vi)

The Company’s Organizational Documents, Registration Statement and Prospectus
are true and accurate in all material respects and will remain true and accurate
in all material respects at all times during the term of this Agreement in
conformance with applicable federal and state securities laws.

 

 

 

 

6.

CONFIDENTIALITY

 

 

 

 

          GFS and the Company agree that all books, records, information, and
data pertaining to the business of the other party which are exchanged or
received pursuant to the negotiation or the carrying out of this Agreement shall
remain confidential, and shall not be voluntarily disclosed to any other person,
except that GFS may:

 

 

 

 

 

(a)

prepare or assist in the preparation of periodic reports to shareholders and
regulatory bodies such as the SEC;

 

 

 

 

 

(b)

provide information typically supplied in the investment company industry to
companies that track or report price, performance or other information regarding
investment companies; and

 

 

 

 

 

(c)

release such information as permitted or required by law or approved in writing
by the Company, which approval shall not be unreasonably withheld and may not be
withheld where GFS may be exposed to civil or criminal liability or proceedings
for failure to release the information, when requested to divulge such
information by duly constituted authorities or when so requested by the Company.

 

 

 

 

Except as provided above, in accordance with Title 17, Chapter II, part 248 of
the Code of Federal Regulations (17 CFR 248.1 – 248.30) (“Reg S-P”), GFS will
not directly, or indirectly through an affiliate, disclose any non-public
personal information as defined in Reg S-P, received from the Company to any
person that is not affiliated with the Company or with GFS and provided that any
such information disclosed to an affiliate of GFS shall be under the same
limitations on non-disclosure.

 

 

 

 

Both parties agree to communicate sensitive information via secured
communication channels (i.e., encrypted format).

7

--------------------------------------------------------------------------------




 

 

 

 

7.

PROPRIETARY INFORMATION

 

 

 

 

 

(a)

Proprietary Information of GFS. The Company acknowledges that the databases,
computer programs, screen formats, report formats, interactive design
techniques, and documentation manuals maintained by GFS on databases under the
control and ownership of GFS or a third party constitute copyrighted, trade
secret, or other proprietary information (collectively, “GFS Proprietary
Information”) of substantial value to GFS or the third party. The Company agrees
to treat all GFS Proprietary Information as proprietary to GFS and further
agrees that it shall not divulge any GFS Proprietary Information to any person
or organization except as may be provided under this Agreement or as may be
directed by GFS or as may be duly requested by regulatory authorities.

 

 

 

 

 

(b)

Proprietary Information of the Company. GFS acknowledges that the shareholder
list and all information related to shareholders furnished to GFS by the Company
or by a shareholder in connection with this Agreement (collectively, “Customer
Data”), all information regarding the Company’s arrangements with brokerage
firms, compensation paid to or by the Company, the Company’s trading strategies
and all such related information (collectively, Company Proprietary
Information”) constitute proprietary information of substantial value to the
Company. GFS agrees to treat all Company Proprietary Information and Customer
Data as proprietary to the Company and further agrees that it shall not divulge
any Company Proprietary Information or Customer Data to any person or
organization except as may be provided under this Agreement or as may be
directed by the Company or as may be duly requested by regulatory authorities.

 

 

 

 

 

(c)

Each party shall take reasonable efforts to advise its employees of their
obligations pursuant to this Section 7. The obligations of this Section 7 shall
survive any earlier termination of this Agreement.

 

 

 

 

8.

ADDITIONAL CLASSES

 

 

 

 

          In the event that the Company establishes one or more series or
classes of Shares after the effectiveness of this Agreement, such series or
classes of Shares, as the case may be, shall become series and classes under
this Agreement with necessary changes made to Appendix II; however, either GFS
or the Company may elect not to make any such series or class subject to this
Agreement.

 

 

 

 

9.

ASSIGNMENT AND SUBCONTRACTING

 

 

 

 

          This Agreement shall extend to and shall be binding upon the parties
hereto and their respective successors and assigns; provided, however, that this
Agreement shall not be assignable by the Company without the prior written
consent of GFS. GFS may subcontract any or all of its responsibilities pursuant
to this Agreement to one or more companies, firms, individuals or associations,
which may or may not be affiliated persons of GFS and which agree to comply with
the terms of this Agreement; provided, however, that any such subcontracting
shall not relieve GFS of its responsibilities hereunder. GFS may

8

--------------------------------------------------------------------------------




 

 

 

 

pay such persons for their services, but no such payment will increase fees due
from the Company hereunder.

 

 

 

 

10.

EFFECTIVE DATE, TERM AND TERMINATION

 

 

 

 

 

(a)

Effective Date. This Agreement shall become effective on the date first above
written (the “Effective Date”).

 

 

 

 

 

(b)

Term. This Agreement shall remain in effect for a period of one (1) year from
the Effective Date and shall continue in effect for successive twelve-month
periods provided that such continuance is specifically approved at least
annually by a majority of the Board.

 

 

 

 

 

(c)

Termination. This Agreement can be terminated at the end of the initial term or
subsequent renewal period upon ninety (90) days’ prior written notice by either
party. Upon termination of this Agreement, GFS shall have no further obligation
to provide the Services and all outstanding payments due to GFS hereunder shall
become immediately due and payable to GFS, including any unpaid fees earned
through the date of termination and the balance of all future minimum fees due
under the remaining term of this Agreement. In the event of termination, GFS
agrees that it will cooperate to facilitate the smooth transition of services
and to minimize disruption to the Company and its shareholders. Notwithstanding
the foregoing, either party may terminate this Agreement upon thirty (30) days’
written notice in the event of a breach. The parties have a right to attempt to
cure a breach within the thirty-day notice period. If the breach is not cured
within said period, then the parties hereto will submit to arbitration, in
accordance with Section 11(g), below. In any event, this Agreement can be
terminated at any time upon thirty (30) days’ prior written notice if the Board
makes a determination to liquidate the Company.

 

 

 

 

 

(d)

Survival of Certain Obligations. The obligations of Sections 3, 4, 6, 7, and 10
shall survive any termination of this Agreement.

 

 

 

 

11.

MISCELLANEOUS

 

 

 

 

 

(a)

Amendments. This Agreement may not be amended, or any provision hereof waived,
except in writing signed by the party against which the enforcement of such
amendment or waiver is sought.

 

 

 

 

 

(b)

Governing Law. This Agreement shall be construed and the provisions thereof
interpreted under and in accordance with the laws of the State of New York.

 

 

 

 

 

(c)

Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto and supersedes any prior agreement with respect to the subject
matter hereof whether oral or written.

 

 

 

 

 

(d)

Counterparts. The parties may execute this Agreement on any number of
counterparts, and all of the counterparts taken together shall be deemed to
constitute one and the same instrument.

9

--------------------------------------------------------------------------------




 

 

 

 

 

(e)

Severability. If any part, term or provision of this Agreement is held to be
illegal, in conflict with any law or otherwise invalid, the remaining portion or
portions shall be considered severable and not be affected by such
determination, and the rights and obligations of the parties shall be construed
and enforced as if this Agreement did not contain the particular part, term or
provision held to be illegal or invalid.

 

 

 

 

 

(f)

Force Majeure. Neither party shall be liable for failure to perform if the
failure results from a cause beyond its control, including, without limitation,
fire, electrical, mechanical, or equipment breakdowns, delays by third party
vendors and/or communications carriers, civil disturbances or disorders,
terrorist acts, strikes, acts of governmental authority or new governmental
restrictions, or acts of God.

 

 

 

 

 

(g)

Arbitration. The parties understand and agree that, to the extent permitted by
law, all claims arising out of this Agreement will be resolved through final and
binding arbitration pursuant to the terms hereof. In this regard, the parties
acknowledge and agree that: (i) such arbitration will be final and binding on
the parties; (ii) the parties are hereby waiving their rights to seek remedies
in court, including the right to a jury trial; (iii) pre-arbitration discovery
is generally more limited than and different from discovery conducted in
connection with litigation; (iv) the arbitrator’s award is not required to
include factual findings or legal reasoning; and (v) a party’s right to appeal
or seek modification of rulings by the arbitrator will be strictly limited.

 

 

 

 

 

Such arbitration will be conducted in New York according to the securities
arbitration rules then in effect of the American Arbitration Association. Both
parties understand that the other party may initiate arbitration by serving or
mailing a written notice to the other party hereto by certified mail, return
receipt requested. Any award the arbitration panel makes will be final, and
judgment on it may be entered in any court having jurisdiction.

 

 

 

 

 

This arbitration provision shall be enforced and interpreted exclusively in
accordance with applicable federal law, including the Federal Arbitration Act.
Any costs, fees, or taxes involved in enforcing the award shall be fully
assessed against and paid by the party resisting enforcement of said award. The
prevailing party shall also be entitled to an award of reasonable attorneys’
fees and costs incurred in connection with the enforcement of this Agreement. No
person shall bring a putative or certified class action to arbitration, nor seek
to enforce any pre-dispute arbitration agreement against any person who has
initiated in court a putative class action who is a member of a putative class
action until:

 

 

 

 

 

•

The class certification is denied;

 

•

The class is decertified; or

 

•

The person is excluded from the class by the court.

 

 

 

 

 

Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under this Agreement except to the extent stated herein.

 

 

 

 

 

(h)

Headings. Section and paragraph headings in this Agreement are included for
convenience only and are not to be used to construe or interpret this Agreement.

10

--------------------------------------------------------------------------------




 

 

 

 

 

(i)

Notices. All notices, requests, demands and other communications hereunder shall
be in writing and shall be delivered by hand or by overnight, registered or
certified mail, postage prepaid, or by facsimile to each party at the address
set forth below or at such new address designated by such party by notice given
pursuant to this Section.


 

 

 

 

 

To the Company:

 

To GFS:

 

 

 

 

 

Michael L. Carroll

 

Kevin Wolf

 

Chief Financial Officer and Secretary

 

President

 

Triton Pacific Investment Corporation, Inc.

 

Gemini Fund Services, LLC

 

10877 Wilshire Blvd., 12th Floor

 

80 Arkay Drive, Suite 110

 

Los Angeles, CA 90024

 

Hauppauge, NY 11788

 

Telephone: (804) 893-3712

 

Telephone: (631) 470-2616

 

mcarroll@tritonpacific.com

 

kevinw@geminifund.com

 

 

 

 

 

With a copy to:

 

With a copy to:

 

 

 

 

 

 

 

Legal Department

 

 

 

Gemini Fund Services, LLC

 

 

 

17605 Wright Street, Suite 2

 

 

 

Omaha, NE 68130

 

 

 

legal@nstar-financial.com


 

 

 

 

 

(j)

Safekeeping. GFS shall establish and maintain facilities and procedures
reasonably acceptable to the Company for the safekeeping and control of records
maintained by GFS under this Agreement including the preparation and use of
check forms, facsimile, email or other electronic signature imprinting devices.

 

 

 

 

 

(k)

Representation of Signatories. Each of the undersigned expressly warrants and
represents that they have full power and authority to sign this Agreement on
behalf of the party indicated and that their signature will bind the party
indicated to the terms hereof.

Signature Page Follows

11

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed in their names and on their behalf by and through their duly
authorized persons, effective as of the day and year first above written.

 

 

 

 

 

 

TRITON PACIFIC INVESTMENT CORPORATION, INC.

 

GEMINI FUND SERVICES, LLC

 

 

 

 

 

 

By:

/s/ Michael Carroll

 

 

By:

/s/ Andrew Rogers

 

Name: Michael Carroll

 

 

 

Andrew Rogers

 

Title: CFO

 

 

 

CEO

12

--------------------------------------------------------------------------------



APPENDIX I

TRANSFER AGENCY SERVICES

GFS shall provide the following services subject to, and in compliance with the
objectives, policies and limitations set forth in the Company’s Registration
Statement, the Company’s Organizational Documents, applicable laws and
regulations, and resolutions and policies established by the Company’s Board:

 

 

 

1)

Provide the services of a transfer agent, dividend disbursing agent and, as
relevant, agent in connection with accumulation, open-account or similar plans
(including, without limitation, any periodic investment plan) that are customary
for closed-end management investment companies including:

 

 

 

a.

maintaining all shareholder accounts;

 

b.

preparing shareholder meeting lists;

 

c.

preparing and certifying direct shareholder lists in conjunction with proxy
solicitations;

 

d.

preparing periodic mailing of year-end tax and statement information;

 

e.

mailing shareholder reports and prospectuses to current shareholders;

 

f.

withholding taxes on U.S. resident and non-resident alien accounts;

 

g.

preparing and filing U.S. Treasury Department Forms 1099 and other appropriate
forms required by federal authorities with respect to distributions for
shareholders;

 

h.

preparing and mailing confirmation forms and statements of account to
shareholders for all purchases and redemptions of Shares and other confirmable
transactions in shareholder accounts; and

 

i.

providing account information in response to inquiries from shareholders.

 

 

 

2)

Receiving for acceptance, orders for the purchase of Shares, and promptly
delivering payment and appropriate documentation therefore to the Custodian
authorized by the Board (the “Custodian”);

 

 

3)

Pursuant to purchase orders, issue the appropriate number of Shares and hold
such Shares in the appropriate shareholder account;

 

 

4)

Receiving for acceptance, redemption requests and redemption directions and
delivering the appropriate documentation therefore to the Custodian;

 

 

5)

As and when the Company receives monies paid to it by the Custodian with respect
to any redemption, paying over or cause to be paid over the redemption proceeds
as required by the Prospectus pursuant to which the redeemed Shares were offered
and as instructed by the redeeming shareholders;

 

 

6)

Effecting transfers of Shares upon receipt of appropriate instructions from
shareholders;

 

 

7)

Monitoring and making appropriate filings with respect to the escheatment laws
of the various states and territories of the United States;

Appendix I | 1

--------------------------------------------------------------------------------




 

 

8)

Preparing and transmitting to shareholders (or crediting the appropriate
shareholder accounts) payments for all distributions and dividends declared by
the Company with respect to Shares;

 

 

9)

Receiving from shareholders and/or debiting shareholder accounts for sales
commissions, including contingent deferred, deferred and other sales charges,
and service fees (i.e., wire redemption charges) and prepare and transmit
payments to underwriters, selected dealers and others for commissions and
service fees received and provide necessary tracking reports to the Company’s
principal underwriter (if any); and

 

 

10)

Recording the issuance of Shares and maintaining a record of the total number of
Shares that are authorized, issued and outstanding.

Issuance of Shares.

GFS, in its capacity as transfer agent, shall make original issues of Shares in
accordance with the Company’s Prospectus, only upon receipt of:

 

 

 

 

a.

instructions requesting the issuance,

 

b.

a copy of a resolution of the Board authorizing the issuance,

 

c.

necessary funds for the payment of any original issue tax applicable to such
Shares, and

 

d.

an opinion of the Company’s legal counsel as to the legality and validity of the
issuance. If such opinion is contingent upon a anything, including, without
limitation, any filing required to be made with the SEC, the Company shall
indemnify GFS for any liability arising from the failure of the Company to
satisfy such contingency..

The responsibility of GFS for the Company’s state registration status is solely
limited to the reporting of transactions to the Company, and GFS shall have no
obligation, when recording the issuance of Shares, to monitor the issuance of
such Shares or to take cognizance of any laws relating to the issue or sale of
such Shares, which functions shall be the sole responsibility of the Company,
its distributor or other agent.

Transfer of Shares.

Transfers of Shares shall be registered on the shareholder records maintained by
GFS. In registering transfers of Shares, GFS may rely upon the Uniform
Commercial Code as in effect in the State of Nebraska or any other statutes
that, in the opinion of GFS’s legal counsel, protect GFS and the Company from
liability arising from:

 

 

 

 

a.

not requiring complete documentation;

 

b.

registering a transfer without an adverse claim inquiry;

 

c.

delaying registration for purposes of such inquiry; or

 

d.

refusing registration whenever an adverse claim requires such refusal.

As transfer agent, GFS will be responsible for delivery to the transferor and
transferee of such documentation as is required by the Uniform Commercial Code.

Appendix I | 2

--------------------------------------------------------------------------------



Purchase Orders.

Shares shall be issued in accordance with the terms of the Prospectus after GFS
or its agent receives either:

 

 

 

 

a.

an instruction directing investment in Shares, a check (other than a third-party
check) or a wire or other electronic payment in the amount designated in the
instruction and in the case of an initial purchase, a completed account
application; or

 

b.

the information required for purchases pursuant to a selected dealer agreement,
processing organization agreement, or a similar contract with a financial
intermediary.

Distribution Eligibility.

Shares issued after receipt of a completed purchase order shall be eligible to
receive distributions relating to such Shares at the time specified in the
Prospectus pursuant to which the Shares are offered.

Determination of Federal Funds.

Shareholder payments shall be considered “Federal Funds” no later than on the
day indicated below unless other times are noted in the Prospectus:

 

 

 

 

a.

for a wire received, at the time of the receipt of the wire;

 

b.

for a check drawn on a member bank of the Federal Reserve System, on the second
Business Day following receipt of the check; and

 

c.

for a check drawn on an institution that is not a member of the Federal Reserve
System, at such time as GFS is credited with Federal Funds with respect to that
check.

Lost Shareholders.

GFS shall perform such services as are required in order to comply with Rules
17a-24 and 17Ad-17 (the “Lost Shareholder Rules”) of the Securities Exchange Act
of 1934, including, but not limited to, those set forth below. GFS may, in its
sole discretion, use the services of a third party to perform some of or all
such services.

 

 

 

 

a.

documentation of search policies and procedures;

 

b.

execution of required searches;

 

c.

tracking results and maintaining data sufficient to comply with the Lost
Shareholder Rules; and

 

d.

preparation and submission of data required under the Lost Shareholder Rules.

Anti-Money Laundering (“AML”) Delegation.

The Company hereby delegates to GFS certain AML duties under this Agreement, as
permitted by law and in accordance with the Company’s Anti-Money Laundering
Policies and Procedures as may be amended from time to time. Such duties
delegated to GFS include procedures reasonably designed to prevent and detect
money laundering activities and to ensure that the Company can have a reasonable
belief that it knows the identity of each person or entity opening an account
with the Company. GFS’s procedures will include, as appropriate, procedures to
assist the Company to:

Appendix I | 3

--------------------------------------------------------------------------------




 

 

•

detect and report suspicious activities;

 

 

•

comply with “know your customer” requirements;

 

 

•

monitor high-risk accounts; and

 

 

•

maintain required records.

GFS shall provide for proper supervision and training of its personnel. With
respect to assisting the Company with its Customer Identification Program
(“CIP”) designed to ensure the identity of any person opening a new account with
the Company (a “Customer”), GFS will assist the Company through the use of the
following:

 

 

•

risk-based procedures to verify the identity of each Customer to the extent
reasonable and practicable, such that the Company may have a reasonable belief
that it knows the true identity of each Customer;

 

 

•

before opening an account, obtain a Customer’s name, date of birth (for an
individual), address, and identification number1;

 

 

•

procedures to verify the identity of a Customer within a reasonable time after
the account is opened;

 

 

•

procedures for maintenance of records relating to Customer identification and
supporting the verification; and

 

 

•

procedures to determine whether the Customer’s name appears on any list of known
or suspected terrorists or terrorist organizations issued by any federal
government agency and designated as such by the Department of the Treasury in
consultation with the federal functional regulators, within a reasonable period
of time after the account is opened.

 

 

For purposes of verifying the identity of a Customer, GFS may rely on documents,
so long as, based on that information, GFS can form a reasonable belief that it
knows the identity of the Customer, including:

 

 

•

an individual’s unexpired government-issued identification evidencing
nationality or residence and bearing a photograph or similar safeguard, (such as
a driver’s license or passport); or

 

 

•

documents showing the existence of an entity, such as articles of incorporation,
a government-issued business license, a partnership agreement, or trust
instrument.

To the extent that the Customer’s identity cannot be verified by relying on
documents, other methods may be used by GFS, including, (i) contacting a
Customer; (ii) independently verifying the Customer’s identity through the
comparison of information provided by the Customer with information obtained
from a consumer reporting agency, public database, or other source; (iii)
checking references with other financial institutions; and (iv) obtaining a
financial statement.

In the event that GFS is not able to verify the identity of a Customer
sufficiently that it can form a reasonable belief that it knows the true
identity of a Customer, then GFS may, as appropriate:

 

 

•

not open an account for the Customer;

 

 

 

 

1 An identification number may be a taxpayer identification number, passport
number and country of issuance, alien identification card number, or number and
country of issuance of any other government-issued document evidencing
nationality or residence and bearing a photograph or similar safeguard.

Appendix I | 4

--------------------------------------------------------------------------------




 

 

•

apply limited terms under which a Customer may use an account until the
Customer’s identity is verified;

 

 

•

close an account, after attempts to verify a Customer’s identity have failed; or

 

 

•

assist the Company in filing a Suspicious Activity Report in accordance with
applicable law and regulation, regarding the Customer.

The Company represents and agrees that it will provide Customers with adequate
notice that the Company is requesting information to verify their identities.
The notice will be included in the application or the Prospectus, or a document
accompanying the application or Prospectus provided it is reasonably designed to
ensure that the customer views or otherwise receives the notice before opening
the account. In consideration of the performance of the duties by GFS pursuant
to this Section, the Company agrees to pay GFS for the reasonable administrative
expenses that may be associated with such additional duties.

Anti-Identity Theft Delegation.

To the extent that the Company has covered accounts that allow redemption
proceeds to go to third parties, GFS will assume Anti-Identity Theft monitoring
duties for the Company under this Agreement, pursuant to legal requirements. Any
out of pocket expenses occurred in this regard are due and payable by the
Company.

Rule 22c-2 Compliance.

Rule 22c-2 under the 1940 Act requires that an investment company’s principal
underwriter or transfer agent enter into a shareholder information agreement
with any financial intermediary or its agent where it, through itself or its
agent, purchases or redeems shares directly from an investment company, its
principal underwriter or transfer agent, or through a registered clearing
agency. The Company shall ensure that its principal underwriter enters into such
agreements, which permits GFS as transfer agent to request information from such
financial intermediaries to insure that the Company’s procedures are being
followed with respect to market timing and, where applicable, early redemption
fees. The Company’s procedures in this regard may trigger information requests,
under certain conditions, with respect to said financial intermediaries’ omnibus
accounts in the Company.

Processing through the National Securities Clearing Corporation (the “NSCC”).

GFS will: (i) process accounts through Networking and the purchase, redemption,
transfer and exchange of shares in such accounts through Fund/SERV (Networking
and Fund/SERV being programs operated by the NSCC on behalf of NSCC’s
participants, including the Company), in accordance with, instructions
transmitted to and received by GFS by transmission from NSCC on behalf of
broker-dealers and banks which have been established by, or in accordance with
the instructions of authorized persons, as hereinafter defined on the dealer
file maintained by GFS; (ii) issue instructions to the Company’s Custodian for
the settlement of transactions between the Company and NSCC (acting on behalf of
its broker-dealer and bank participants); (iii) provide account and transaction
information from the Company’s records on an appropriate computer system in
accordance with NSCC’s Networking and Fund/SERV rules for those broker-dealers;
and (iv) maintain shareholder accounts through Networking.

Appendix I | 5

--------------------------------------------------------------------------------



Transfer Agency Records.

GFS shall maintain the following shareholder account information:

 

 

•

name, address and United States Tax Identification or Social Security number;

•

number of Shares held and number of Shares for which certificates, if any, have
been issued, including certificate numbers and denominations;

•

historical information regarding the account of each shareholder, including
dividends and distributions paid and the date and price for all transactions on
a shareholder’s account;

•

any stop or restraining order placed against a shareholder’s account;

•

any correspondence relating to the current maintenance of a shareholder’s
account;

•

information with respect to withholdings; and

•

any information required in order for GFS to perform any calculations required
by this Agreement.

All out-of-pocket expenses will be billed as set forth on Appendix II. GFS may
from time to time adopt new procedures, or modify existing procedures, in order
to carry out its Transfer Agency Services. Any modification of the Transfer
Agency Services provided by GFS as set forth in this Appendix I shall be
delivered to the Company in writing.

Appendix I | 6

--------------------------------------------------------------------------------



APPENDIX II

FEES

This Appendix II is part of the Fund Services Agreement (the “Agreement”)
between Triton Pacific Investment Corporation, Inc. (the “Company”) and Gemini
Fund Services, LLC (“GFS”). Set forth below are the Services elected by the
Company identified on this Appendix II along with the associated Fees.

FEES

The Company shall pay to GFS the following fees: (all basis point fees will be
calculated based upon the average net assets of the Company for the previous
month)

Transfer Agency Fees

 

 

 

1.

Base annual fee:*

$13.00 annual fee per open account

 

 

($2.00 annual fee per closed account)

The base annual fee is subject to a $16,000.00 minimum annual fee per Company
share class.

*All fees set forth in this Section 1 under the heading “Transfer Agency Fees”
shall be subject to a 20% discount for the first twelve (12) months following
the Effective Date of the Agreement.

 

 

2.

General Activity Charges:


 

 

 

 

 

 

Customer Service Calls

 

$2.50 per call

 

 

Manual Transactions

 

$1.00 per transaction

 

 

New Account Opening (manual)

 

$2.50 per account

 

 

New Account Opening (electronic)

 

$0.40 per account

 

 

Incoming IRA Transfer from prior custodian

 

$25.00 per transfer

 

 

IRA Transfer to successor custodian

 

$25.00 per transfer

 

 

Refund of Excess Contribution

 

$15.00 per refund

 

 

Distribution to IRA Participant

 

$15.00 per distribution

 


 

 

q 

Check this box to elect 24 Hour Automated Voice Response


 

 

 

 

 

 

24 Hour Automated Voice Response Charges:

 

 

 

 

Initial set-up (one-time) charge

 

$1,520.00 (to be waived)

 

 

Monthly charge

 

$50.00

 


 

 

3.

Web Package Fees*:


 

 

q 

Check this box for Shareholder Desktop Web Package (described below)

 

$2,000.00 initial installation charge

 

Annual maintenance fee (included in annual minimum fees)

Appendix II | 1

--------------------------------------------------------------------------------




 

 

q 

Check this box for Shareholder Desktop Online New Accounts (described below)

 

$2,500.00 initial set-up charge

 

$2.50 per new account charge

 

 

q 

Check this box for Data Web Package (described below)

 

$3,000.00 initial installation charge

 

$1,500.00 annual maintenance fee (invoiced annually in advance)

*Purchase of two web packages entitles purchaser to a 20% discount on initial
installation/set-up charges for each of the two packages. Purchase of three web
packages entitles purchaser to a 30% discount on initial installation/set-up
charges for each of the three packages.

 

 

4.

Additional Charges:


 

 

 

 

a.

Rule 22c-2 compliance fee. The Company shall pay a $125.00 monthly
administration fee for Rule 22c-2 compliance.

Special Reports/Programming Fees

All special reports analyses and/or programming requested by the Company under
this Agreement shall be subject to an additional programming charge, agreed upon
in advance, based upon the following rates:

 

 

 

 

 

GFS Senior & MIS Staff

 

$200.00 per hour

 

GFS Junior Staff

 

$100.00 per hour

Out -of-pocket Expenses

Subject to the restrictions imposed by Section 3(b) of the Agreement, the
Company shall reimburse GFS for all out-of-pocket expenses incurred by GFS when
performing Services under this Agreement, including, but not limited to, the
following:

 

 

 

 

 

o

Anti-ID Theft Monitoring

 

o

Pro rata portion of SSAE 16 review

o

Bank Account and other Bank Fees

 

o

Proxy Services

o

Customer Identification/AML Program Costs

 

o

Record Storage

o

Stationery and Supplies

 

o

Regulatory fees and assessments

o

Locating Lost Shareholders/Escheatment Costs

 

o

State and Federal filing fees and assessments

o

NSCC Charges

 

o

Tax Reporting

o

Postage

 

o

Telephone and Toll Free Lines

o

Pre and Post Sale Fulfillment

 

o

Travel Requested by the Company

o

Printing Documents

 

 

 

 

 

Signature Page Follows

Appendix II | 2

--------------------------------------------------------------------------------



          The parties hereto agree to the Services and associated fees as set
forth in the Agreement and in this Appendix II.

 

 

 

 

 

 

TRITON PACIFIC INVESTMENT CORPORATION, INC.

 

GEMINI FUND SERVICES, LLC

 

 

 

 

 

 

By:

-s- Michael Carroll [a141975003_v1.jpg]

 

 

By:

[rogers.jpg]



 

Name: Michael Carroll

 

 

 

Andrew Rogers

 

Title: CFO

 

 

 

CEO

The undersigned investment adviser hereby acknowledges and agrees to the terms
of the Agreement and this Appendix II.

 

Triton Pacific Adviser, LLC

10877 Wilshire Blvd., 12th Floor

Los Angeles, CA 90024


 

 

 

 

 

 

By:

-s- Michael Carroll [a141975004_v1.jpg]

 

 

 

 

 

Name: Michael Carroll

 

 

 

 

 

Title: CFO

 

 

 

 

Appendix II | 3

--------------------------------------------------------------------------------



SHAREHOLDER DESKTOP WEB PACKAGE
Proprietary Secure Web-Based Direct Interface With Transfer Agent Data

 

 

 

Supports Five Levels of Access

 

(bullet) [a141975005_v1.jpg]

Administrator

 

(bullet) [a141975005_v1.jpg]

Broker/Dealer

 

(bullet) [a141975005_v1.jpg]

Broker/Dealer Branch

 

(bullet) [a141975005_v1.jpg]

Registered Representative

 

(bullet) [a141975005_v1.jpg]

Shareholder

 

 

 

Customizable Look And Feel (Logo And Color Scheme)

 

Account Inquiry

 

(bullet) [a141975005_v1.jpg]

Portfolio Summary

 

(bullet) [a141975005_v1.jpg]

Account Position

 

(bullet) [a141975005_v1.jpg]

Transaction History

 

(bullet) [a141975005_v1.jpg]

General Account Information

 

 

 

Online Transactions (Must have this reflected in the prospectus to offer this
functionality)

 

(bullet) [a141975005_v1.jpg]

Exchanges

 

(bullet) [a141975005_v1.jpg]

Purchases

 

(bullet) [a141975005_v1.jpg]

Redemptions

 

(bullet) [a141975005_v1.jpg]

Prospectus and SAI Access


 

 

 

 

 

Account Maintenance

 

(bullet) [a141975005_v1.jpg]

Change of Shareholder Information

 

 

 

o

Address

 

 

 

o

Phone Number

 

 

 

o

Email Address

 

 

 

 

 

Online Statement Access

 

(bullet) [a141975005_v1.jpg]

Quarterly Statements and Confirms

 

(bullet) [a141975005_v1.jpg]

Electronic Delivery (Should have this reflected in the prospectus and
application to offer this functionality)

 

 

 

o

Statements

 

 

 

o

Confirms

 

 

 

o

Regulatory Mailings


 

 

SHAREHOLDER DESKTOP ONLINE NEW ACCOUNTS

 

 

 

 

(bullet) [a141975005_v1.jpg]

Allows clients the ability to set up a new account online if they provide valid
ACH information and agree to all disclaimers and agreements on site.

 

(bullet) [a141975005_v1.jpg]

E-Signature capability

Appendix II | 4

--------------------------------------------------------------------------------




 

 


DATA WEB PACKAGE

 

 

 

 

 

Performance Web Page

 

•

Comprehensive performance report hosted by GFS

 

 

 

o

Company investment performance updated nightly

 

 

 

o

Up to 20 indexes available

 

 

 

o

Data provided in simple format to be encapsulated into Company’s own website to
provide a custom look and feel

 

 

 

o

Growth of $10,000 graph available

 

 

 

 

 

Holdings web page

 

•

Investment holdings updated periodically to meet disclosure rules hosted by GFS

 

 

 

o

Investment holdings updated periodically to meet disclosure rules

 

 

 

o

Top ten report available

 

 

 

o

Data provided in simple format to be encapsulated into Company’s own website to
provide a custom look and feel

 

 

 

 

 

Historical NAV web page

 

•

Provides historical NAV information for a specified period of time

 

 

 

o

Data provided in simple format to be encapsulated into Company’s own website to
provide a custom look and feel

 

 

 

 

 

Fulfillment web page

 

•

Provides an online request form for shareholders who wish to request a hard copy
of the fulfillment material mailed to them

 

 

 

o

Request is automatically routed online to the Shareholder Services Team at GFS
for processing

 

 

 

o

Reporting of Fulfillment requests made online or via phone available via GFS
Reporting Services Tool.

GFS reporting utilizes the next generation secure web-based report delivery
vehicle which allows for direct request or subscription based delivery reports
available in multiple formats (PDF, Excel, XML, CSV)

 

 

Appendix II | 5

--------------------------------------------------------------------------------